COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00183-CR


STEPHANIE BEKENDAM                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 50166-A

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Stephanie Bekendam attempts to appeal from a judgment

convicting her of driving while intoxicated‒repetition.   On June 16, 2017, we

notified Bekendam of our concern that we may not have jurisdiction over this

appeal because the notice of appeal was not timely filed—the trial court imposed

her sentence on September 20, 2010, so her notice of appeal was due on


      1
       See Tex. R. App. P. 47.4.
October 20, 2010, but was not filed until June 13, 2017. See Tex. R. App. P.

26.2(a)(1). We informed Bekendam that the appeal may be dismissed for want

of jurisdiction unless she or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal. See Tex. R. App. P. 44.3.

Beckendam filed a response, but it does not show grounds for continuing the

appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (explaining that if appeal is

not timely perfected, court of appeals does not obtain jurisdiction over appeal and

may take no action other than to dismiss appeal).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 27, 2017




                                        2